  Case 1:21-cv-00659-PLM-PJG ECF No. 9, PageID.85 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ISAIAH ROBINSON,

                      Petitioner,                  Case No. 1:21-cv-659

v.                                                 Honorable Paul L. Maloney

GEORGE STEPHENSON et al.,

                      Respondents.
____________________________/

                                         JUDGMENT

              In accordance with the order entered this day:

              IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for failure to cure a deficiency, failure to amend the petition on the

approved form, failure to comply with the Court’s orders, and want of prosecution.



Dated:   August 31, 2021                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
